UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7628


NATALIA LESHCHENKO WILSON,

                    Petitioner - Appellant,

             v.

TAMMY BROWN, Warden of the Fluvanna Correctional Center for Women,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:14-cv-00768-MHL)


Submitted: August 29, 2017                                  Decided: September 13, 2017


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Alexey Valerievich Tarasov, Houston, Texas, for Appellant. Craig Stallard, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Natalia Leshchenko Wilson seeks to appeal the district court’s order denying relief

on her 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Wilson has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                             2